per curiam:
El Sr. Alberto Carbonell Morales presentó una queja ante este Tribunal contra el abogado-notario Willie Torres Pabón en la cual alegó que había contratado los servicios profesionales del referido abogado en relación con una causa de acción que tenía contra el Estado Libre Asociado de Puerto Rico y otros, relativa a un automóvil, alegadamente de su propiedad, que le había sido ocupado por agentes del orden público por razón de que, alegada-mente, era hurtado. Conforme la referida queja, el licen-ciado Torres Pabón, luego de presentar la correspondiente demanda ante el foro judicial, no fue diligente en la trami-tación del caso, con el resultado de que la demanda presen-tada fue desestimada, con peijuicio, por el foro judicial.
Referida la queja a la Oficina del Procurador General de Puerto Rico (Procurador General), y luego de que las par-*59tes comparecieran ante dicha Oficina exponiendo sus res-pectivas posiciones, el Procurador General rindió el corres-pondiente informe ante el Tribunal. Luego de que el abogado Torres Pabón expresara su posición respecto al mencionado informe, el Tribunal le ordenó al Procurador General que formulara la correspondiente querella contra el referido abogado. En la querella que se presentara, de fecha 7 de febrero de 2003, el Procurador General le im-putó al licenciado Torres Pabón haber violado las disposi-ciones de los Cánones 9, 18, 20 y 35 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, y dos violaciones a la Ley Notarial de Puerto Rico, Ley Núm. 75 de 2 de julio de 1987.
Expedido el correspondiente mandamiento, se le ordenó al licenciado Torres Pabón que contestara la querella pre-sentada dentro del término de quince días a partir de la fecha de su notificación. El abogado no pudo ser notificado de la querella presentada en su contra, en la dirección su-ministrada por él al Tribunal. Consta en el expediente del caso un memorando del Alguacil del Tribunal en la que se nos certifica que uno de los alguaciles auxiliares localizó a la señora madre del abogado, la cual informó que su hijo hacía “tres meses se fue para New Jersey a casa de su hermana”, desconociendo ella “la dirección”, e informán-dole al referido alguacil que “cuando el licenciado se comu-nique con ella le informará” sobre la notificación.
I — 1
Hemos expresado que todo abogado admitido al ejercicio de la profesión en nuestra jurisdicción tiene el deber y obli-gación de mantener informado al Tribunal de cualquier cambio en su dirección, obligación que resulta necesaria para que este Tribunal pueda llevar a cabo su función rec-tora constitucional de regular el ejercicio de la abogacía, la cual está investida de carácter público. In re Serrallés III, 119 D.P.R. 494 (1987).
*60Hemos resuelto que el abogado que incurre en esa omi-sión —no mantener informado al Tribunal— puede, y debe, ser suspendido de manera temporera del ejercicio de la pro-fesión en Puerto Rico. Véanse: In re Eckardt Díaz, 141 D.P.R. Ap. (1996); In re Cruz González, 123 D.P.R. 315 (1989).
HH f — I
No hay duda de que la conducta en que ha incurrido el licenciado Torres Pabón, esto es, de abandonar la jurisdic-ción sin informar al Tribunal de la nueva dirección en que puede ser notificado, o localizado, obstaculiza de manera sustancial el ejercicio de nuestra jurisdicción disciplinaria, lo cual no podemos permitir. En el caso presente, en el que el abogado ejercía la notaría, la situación es aun más grave; ello en vista del hecho de que existe una obra notarial la cual no sabemos dónde se encuentra.
En vista a todo lo anteriormente expresado, procede de-cretar la suspensión, inmediata y temporera, del ejercicio de la abogacía y notaría en Puerto Rico de Willie Torres Pabón hasta que otra cosa disponga el Tribunal.

El Alguacil procederá de inmediato a realizar todas las gestiones necesarias y pertinentes con el fin de localizar la obra notarial de Willie Torres Pabón. Una vez localice la referida obra notarial, deberá incautarse de ella y de su sello notarial, luego de lo cual deberá entregarlos a la Ofi-cina de Inspección de Notarías para el correspondiente exa-men e informe a este Tribunal.


Se dictará Sentencia de conformidad.

El Juez Presidente Señor Andréu García y el Juez Aso-ciado Señor Fuster Berlingeri no intervinieron.